Citation Nr: 0313302	
Decision Date: 06/19/03    Archive Date: 06/24/03

DOCKET NO.  97-04 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a higher level of special monthly compensation 
based on loss of use of both arms and both legs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel






INTRODUCTION

The veteran had recognized active duty from December 1941 to 
May 1942, and from June 1947 to July 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office in St. Petersburg, 
Florida (RO), which denied the benefit sought on appeal.   


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West 2002)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

The veteran is seeking entitlement to a higher level of 
special monthly compensation based on loss of use of both 
arms and both legs.  Special monthly compensation can be 
assigned at the rate provided by 38 U.S.C.A. § 1114(m), where 
the veteran, as the result of service-connected disability, 
has suffered the loss or loss of use of both hands, or of 
both legs at a level, or with complications, preventing 
natural knee action with prostheses in place, or of one arm 
and one leg at levels, or with complications preventing 
natural elbow and knee action with prostheses in place, or 
has suffered blindness in both eyes having only light 
perception, or has suffered blindness in both eyes, rendering 
such veteran so helpless as to be in need of regular aid and 
attendance.  38 U.S.C.A. § 1114(m) (West 2002); 38 C.F.R. § 
3.350(c) (2002).

In October 2002 and January 2003 the Board undertook 
additional development of the evidence for that issue.  As a 
result of the development additional evidence was obtained.  
However, the United States Court of Appeals for the Federal 
Circuit has recently invalidated the regulations, which 
empowered the Board to consider additional evidence without 
prior RO review in the absence of a waiver of such review by 
the appellant or his representation.  Disabled American 
Veterans v. Secretary of Veterans Affairs, Nos. 02-7304, -
7305, -7316 (Fed. Cir. May 1, 2003).  The RO has not had the 
opportunity to review the additional evidence in conjunction 
with the veteran's claim. 

Accordingly, this case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  See 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2002).  In particular, the RO 
should ensure compliance with VA's 
obligations under the VCAA as interpreted 
by Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

2.  The RO is requested to forward the appellant's 
claims folder to the physician who conducted the 
January 2003 VA examination, or another physician 
if this individual is unavailable, for an addendum.  
After again reviewing the evidence to include the 
treatment records received since January 2003, 
request the examiner provide an opinion as to 
whether there is loss of use of both hands or of 
both legs at a level, or with complications, 
preventing natural knee action with prosthesis in 
place or of one arm and one leg at levels, or with 
complications, preventing actual elbow or knee 
action with prosthesis in place.  The examiner 
should comment on a diagnosis of paraplegia 
provided in VA medical records including an October 
1994 VA hospital record.  

Please inform the examiner that for VA purposes, 
loss of use of a hand or a foot will be held to 
exist when no effective function remains other than 
that which would be equally well served by an 
amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic 
appliance.  The determination will be made on the 
basis of the actual remaining function, whether the 
acts of grasping, manipulation, etc., in the case 
of the hand, or of balance, propulsion, etc., in 
the case of the foot, could be accomplished equally 
well by an amputation stump with prosthesis; for 
example: 
(a) Extremely unfavorable complete ankylosis of the 
knee, or complete ankylosis of two major joints of 
an extremity, or shortening of the lower extremity 
of 3 1/2 inches or more, will constitute loss of 
use of the hand or foot involved; 
(b) Complete paralysis of the external popliteal 
nerve (common peroneal) and consequent footdrop, 
accompanied by characteristic organic changes 
including trophic and circulatory disturbances and 
other concomitants confirmatory of complete 
paralysis of this nerve, will be taken as loss of 
use of the foot.
A complete rationale for any opinion 
expressed should be included in the 
examination report.

5.  Thereafter, the RO should 
readjudicate the claim, to include all 
evidence received since the October 1999 
supplemental statement of the case 
(SSOC).  If the claim remains denied, the 
RO should furnish a SSOC to the veteran.  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  The appellant 
should be given an appropriate 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


